 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax: (520) 798-1037
 4
     Email: fpetersen@mcrazlaw.com
 5          irothschild@mcrazlaw.com
 6   By:     Frederick J. Petersen, # 19944
 7           Isaac D. Rothschild, # 25726
             22003-2/gc
 8
     Attorneys for Debtors
 9
10                       IN THE UNITED STATES BANKRUPTCY COURT

11                               FOR THE DISTRICT OF ARIZONA
12
     In re                                       Chapter 11
13
     DAVID K. CROWE and                          No. 4:19-bk-04406-BMW
14   COLLEEN M. CROWE,
15
                                 Debtors.
16
     TURBINE POWERED TECHNOLOGY,                 Adv. No. 4:19-ap-00260-BMW
17   LLC,
18
                                 Plaintiff,         DEBTORS’ RESPONSE TO TPT’s
19                                                MOTION FOR ORDER AUTHORIZING
20   vs.                                          PRODUCTION OF DOCUMENTS (DE
                                                  58) AND TES’s CROSS-MOTION FOR
21   DAVID K. CROWE and COLLEEN M.                   PROTECTIVE ORDER (DE 107)
22   CROWE,

23                               Defendants.
24           David K. Crowe and Colleen M. Crowe (“Debtors” or “Defendants”) file this
25   Response to TPT’s Motion for Order Authorizing Production of Documents (DE 58) and
26   TES’s Cross-Motion for Protective Order (DE 107).


Case 4:19-ap-00260-BMW        Doc 110 Filed 05/15/20 Entered 05/15/20 10:54:38      Desc
                               Main Document    Page 1 of 8
 1           I.    TPT’s Motion Lacks Specificity Sufficient for Debtors to Respond.
 2          The Debtors have consistently taken the position that to the extent TPT has
 3   confidential or otherwise protected information, the Debtors will agree to reasonable
 4   accommodations to ensure such information remains confidential and protected.
 5          However, TPT’s Motion lacks any specificity as to the parameters of its request. The
 6   deficiency is such that the Debtors cannot effectively respond to the Motion absent
 7   presentation of a proposed confidentiality agreement, protective order, or under seal
 8   protocol by TPT.
 9          This deficiency was raised during argument to the Court on April 7, 2020. During the
10   hearing, the Court agreed that more specificity was required before any relief could be
11   granted. TPT has not supplemented its request since that hearing. The Debtors oppose any
12   relief on TPT’s Motion, unless and until they provide additional information so a
13   meaningful evaluation can be conducted.
14          II.    It is Premature to Consider TES’s Motion
15          TES has invervened in this Adversary Proceeding to assert that any production or
16   disclosure of information owned by TES, or in which TES has an interest, must be subject to
17   a protective order with “Attorney’s Eyes Only” designation. However, TES filed the subject
18   motion before this Court’s May 6, 2020 ruling regarding TPT’s request to Amend its
19   response to Motion for Partial Summary Judgment (DE 108) which would purportedly
20   include a filing of TES source code. Based on the Court’s ruling, no TES information
21   should be put into the record, nor considered unless and until Summary Judgment is denied.
22          This Court is setting a hearing to proceed with argument on the Motion for Partial
23   Summary Judgment. Similar to the Debtor’s pending Motion to Compel with regard to TPT
24   (DE 41), TES’s Motion should be held pending a decision by this Court on the Motion for
25   Summary Judgment. If Summary Judgment is granted, TES’s Motion will become moot.
26

Case 4:19-ap-00260-BMW       Doc 110 Filed 05/15/20
                                               2     Entered 05/15/20 10:54:38            Desc
                              Main Document    Page 2 of 8
 1   There is no need to expend Court or other resources deciding a matter which may ultimately
 2   have no impact on the case, and is therefore, not ripe for decision.
 3          III.    It Remains Unclear What Information will be Covered by TES’s
                    Proposed Protective Order
 4
 5          The Debtors remain unclear about what items TES is producing into this litigation
 6   that gave rise to TES’s Motion. Has TPT served TES with discovery requests? Certainly, the
 7   Debtors have not requested any production of TES. Knowing the context of TES’s Motion
 8   and what will be produced is essential to the Debtors knowingly responding. In the course of
 9   discussions prior to the Motion, the Debtors asked these questions, and both TES and TPT
10   failed and refused to answer. However, until this information is provided, no relief is
11   appropriate.
12          Further, TES has not identified what information it believes must be protected with
13   “Attorney’s Eyes Only” protections? A party only has standing to seek protection of
14   confidential information that such party holds an ownership interest or confidentiality right
15   to. Any protective order entered by this Court must require TES to identify the information
16   that it claims an ownership interest or confidentiality right over. Without such designation,
17   TES has no standing to otherwise seek or enforce a protective order. And without such
18   designation, the Debtors have no ability to meaningfully comply with any such Protective
19   Order. As with the above issues, this request was made numerous times to TES and TPT in
20   discussions prior to the Motion, but both TES and TPT have refused to answer.
21          Finally, along with identifying ownership of confidential information, TES must also
22   disclose information about any transfers, sales, or disclosures of such information to TPT.
23   There is a notable admission in TES’s Motion that in 2016 TES shared “ownership of the
24   intellectual property as issue and [gave TPT] the right to use it in [its] separate line of
25   business.” (DE 107, pg. 4, fn 1). The fact that TPT may now own technology is irrelevant to
26   allegations of wrongful conduct that occurred in 2014 and 2015. There can be no dispute

Case 4:19-ap-00260-BMW        Doc 110 Filed 05/15/20
                                                3     Entered 05/15/20 10:54:38             Desc
                               Main Document    Page 3 of 8
 1   that TES release David Crowe of any and all claims that it held, whether known or
 2   unknown, as part of the separation of their businesses. That necessarily included any and all
 3   claims of TES related to its intellectual property. It appears that TPT is now asserting claims
 4   based on intellectual property transferred to it by TES after the date TES released all claims
 5   against David Crowe. If so, such claims fail as a matter of law. Quite directly, if TES
 6   claims an ownership or confidentiality right in various intellectual property, it should
 7   identify how and when any transfers of that information was made to TPT. Only this
 8   disclosure will allow the parties, and the Court to evaluate TES’s claim of confidentiality
 9   and understand ownership of the subject intellectual property, which is apparently more
10   complicated than usual because of TES’s admission.
11          IV.    A Blanket Attorney’s Eyes Only Designation is Not Appropriate.
12          TPT’s Adversary Complaint asks the Bankruptcy Court to deprive David and Colleen
13   Crowe of their constitutional right to discharge. Conducting the subsequent discovery and
14   trial process without allowing the Debtors to participate, or even defining and identifying for
15   the Debtors what they are being accused of does not satisfy due process. No discharge
16   litigation can be conducted with a blanket Attorney’s Eyes Only limitation. TES, as a third
17   party intervening in this litigation, should not be allowed to deprive the Debtors of their due
18   process, nor dictate that the Debtors not participate in this trial.
19          Before TES requested a Protective Order with “Attorney’s Eye’s Only” designation,
20   there was significant discussion between TPT and the Debtors regarding a stipulated
21   confidentiality agreement. Notably, TPT did not request Attorney’s Eyes Only protections,
22   and instead proposed and was negotiating a more standard confidentiality protocol.
23   However, once TES requested “Attorney’s Eyes Only” TPT discarded its prior negotiations
24   without explanation and has been wholly unwilling to even discuss any proposal other than
25   what was proposed by TES.
26

Case 4:19-ap-00260-BMW         Doc 110 Filed 05/15/20
                                                 4     Entered 05/15/20 10:54:38          Desc
                                Main Document    Page 4 of 8
 1          Both TES and TPT know that the Debtors Agree to Attorney’s Eyes Only
 2   designations for TES’s Source Code. TES’s Motion mischaracterizes the discussions and
 3   significant concessions offered by the Debtors. To the extent TES owns and has a
 4   confidentiality right to the Source Code, then the Debtors have already agreed that it can be
 5   designated “Attorney’s Eyes Only” when produced in this case. The Debtors made this
 6   concession well before TES’s Motion was filed. However, the Debtors oppose a blanket
 7   “Attorney’s Eyes Only” designation on all information in this case. Such a designation
 8   fundamentally deprives the Debtors of due process, and is not necessary to protect any
 9   interests in this case.
10          In discussions prior to the Motion, neither TES nor TPT could explain why a blanket
11   “Attorney’s Eyes Only” designation was necessary. Certainly, TES was offered all of the
12   protection it could reasonably request with regard to its source code, and TPT would
13   similarly get the confidentiality provisions originally proposed to the Debtors. Through the
14   discussions, it became clear that TPT was utilizing the discussion process to further delay
15   the case, and the protective order as a way to deprive the Debtors of due process.
16          As the Debtors have always offered, they agree to reasonable terms of a
17   confidentiality agreement so as to protect any confidential information owned by TES or
18   TPT. The Debtors have previously filed the last draft exchanged with TPT, which was
19   generally acceptable to both parties. Further, the Debtors will agree to “Attorney’s Eyes
20   Only” with regard to any information that TES owns or has a confidentiality right to. With
21   these concessions, it is unclear why the Motion was filed by TES.
22           V.     The District Court Protective Order is not Binding.
23          A protective order entered in prior litigation between TPT and TES is in no way
24   binding on the Debtors. While blanket “Attorney’s Eyes Only” designations may have been
25   appropriate in that litigation between TPT and TES when previously undisclosed and
26   confidential company information was at issue and being sought in discovery, such items

Case 4:19-ap-00260-BMW         Doc 110 Filed 05/15/20
                                                 5     Entered 05/15/20 10:54:38          Desc
                                Main Document    Page 5 of 8
 1   are simply not relevant to this litigation. To make a prima facia case, TPT must show that it
 2   owns trade secret information, that it provided such information to David Crowe, and that
 3   David Crowe misappropriated and used such information in violation of some agreement or
 4   direction from TPT. Only these facts are relevant to this case.
 5          Confidential information owned or belonging to TES is ultimately not relevant to the
 6   claims asserted by TPT. And information which TPT later acquired a joint ownership
 7   interest over is not relevant to the case. TES and TPT have a written agreement detailing
 8   that the iDec is owned by TES. (See DE 19, Exhibit A, pg. 1-2). As such, it remains unclear
 9   to the Debtors why the iDec source code owned by TES should ever be filed in this case. It
10   simply can never give rise to a trade secret claim by TPT.
11          VI.    Conclusion
12          For the reasons set forth in this Response, TES’s Cross Motion should be denied, or
13   in the alternative, granted with the conditions and explanations set forth in this Response.
14
15   DATED: May 15, 2020                             MESCH CLARK ROTHSCHILD

16
17                                                   By:    /s/Frederick J. Petersen, #19944
                                                            Frederick J. Petersen
18                                                          Isaac D. Rothschild
                                                            Attorneys for Debtors
19
20
21
22
23
24
25
26

Case 4:19-ap-00260-BMW       Doc 110 Filed 05/15/20
                                               6     Entered 05/15/20 10:54:38           Desc
                              Main Document    Page 6 of 8
 1   Notice of Electronic Filing (“NEF”)
     electronically served on the date of filing
 2   upon the registered CM/ECF Users herein
     as evidenced by the NEF.
 3
 4   COPIES served as indicated below on
     May 15, 2020:
 5
     Synchrony Bank                                Turbine Powered Technology, LLC
 6   c/o PRA Receivables Management, LLC           c/o Its Managing Member, Ted McIntye, II
     PO Box 41021                                  298 Louisiana Road, Port of West St. Mary
 7   Norfolk, VA 23541                             Franklin, LA 70538
     Email: claims@recoverycorp.com                Email: legal@marineturbine.com
 8                                                 Email: ted@marineturbine.com
                                                   Member, Committee of Unsecured Creditors
 9
     Tucson Embedded Systems                       Lindsay Brew
10   Attn: Dennis Kenman                           Miller, Pitt, Feldman & McAnally
     5620 N. Kolb Rd., Ste 160                     One S. Church Ave., Ste 900
     Tucson, AZ 85750                              Tucson, AZ 85701
11   Email: contracts@tucsonembedded.com           Email: lbrew@mpfmlaw.com
     Member, Committee of Unsecured Creditors      Member, Committee of Unsecured Creditors
12
     Quicken Loans, Inc.                           USAA Federal Savings Bank
13   c/o Aldridge Pite, LLP                        c/o Aaron M. Waite
     PO Box 17933                                  Weinstein & Riley, P.S.
14   San Diego, CA 92177-0933                      6785-4 S. Eastern Avenue
     Email: ecfazb@aldridgepite.com                Las Vegas, NV 89119
15                                                 Email: aaronw@w-legal.com
     Bradley J. Stevens and Fay W. Bidlack         Adam B. Nach and Helen K. Santilli
16   Jennings, Strouss & Salmon, PLC               Lane & Nach, P.C.
     One E. Washington Street, Ste 1900            2001 E. Campbell Ave., Ste 103
17   Phoenix, AZ 85004-2554                        Phoenix, AZ 85016
     Email: bstevens@jsslaw.com                    Email: adam.nach@lane-nach.com
18   Email: fbidlack@jsslaw.com                    Email: helen.santilli@lane-nach.com
     Attorneys for the Official Committee of       Attorneys for Turbine Powered Technology, LLC
19   Unsecured Creditors
     Kasey Nye                                     Edward K. Bernatavicius
20   Waterfall Economidis Caldwell                 Office of the United States Trustee
     Hanshaw & Villamana, P.C.                     230 N. First Ave., Suite 204
21   5210 E. Williams Circle, Suite 800            Phoenix, AZ 85003-1706
     Tucson, AZ 85711                              Email: Edward.K.Bernatavicius@usdoj.gov
22   Email: knye@waterfallattorneys.com
     Attorney for Tucson Embedded Systems
23   Todd Jackson                                  Holden Hoggatt
     Jackson & Oden, P.C.                          Marine Turbine Technologies
24   3573 E. Sunrise Drive, Suite 125              298 Louisiana Rd., Port of West St. Mary
     Tucson, AZ 85718                              Franklin, LA 70538
25   Email: tjackson@jacksonodenlaw.com            Email: holden@marineturbine.com
     Attorney for Tucson Embedded Systems, Inc.    Attorney for Turbine Powered Technology, LLC
26

Case 4:19-ap-00260-BMW        Doc 110 Filed 05/15/20
                                                7     Entered 05/15/20 10:54:38         Desc
                               Main Document    Page 7 of 8
 1   D.C. Panagiotis
     The Panagiotis Firm
     1540 W. Pinhook Rd.
 2   Lafayette, LA 70503
     Email: dan@panalaw.com
 3   Attorney for Turbine Powered Technology
 4
 5   2790046
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 4:19-ap-00260-BMW        Doc 110 Filed 05/15/20
                                                8     Entered 05/15/20 10:54:38   Desc
                               Main Document    Page 8 of 8
